Citation Nr: 1041540	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for metricillin-resistant staphylococcus aureus (MRSA), 
claimed to have resulted from a colonoscopy performed at a VA 
medical center (VAMC) in September 2004.

(Issues remanded by the United States Court of Appeals for 
Veterans Claims are the subject of a separate document released 
on the same date.)


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from September 1960 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran was scheduled for a videoconference hearing in June 
2010, however, that same day the Veteran withdrew his request for 
the hearing.  Under these circumstances, the request for Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (20098).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Review of the record as to this issue reveals that additional 
development is needed to assure that there is no prejudice to the 
appellant.  While some of this might otherwise be handled by 
letter, a remand is undertaken as the other issues returned from 
the United States Court of Appeals for Veterans Claims (Court) 
are remanded in a separate document.  To facilitate movement of 
the claims, a remand on the instant issue is undertaken herein.  
Further, as will be explained below, if he selects his attorney 
as his representative in this matter, the matter would have to be 
remanded so that an argument could be entered.

Review of the record reveals that as to this issue, the Disabled 
American Veterans (DAV) served as the Veteran's representative 
during the development of the appeal.  As noted above, he was 
scheduled for a hearing in June 2010, and elected not to have the 
hearing.  The record contains a document from the DAV indicating 
that the Veteran was going to obtain a legal firm for 
representation.  

The record does indicate that an attorney has been obtained.  
Documents from that attorney seem to indicate that he represents 
the appellant as to the issues that came from the Court, but 
there has been no presentation on this issue and he has not been 
provided any of the decision documents as to this claim.

In the alternative, it is not clear that the Veteran clearly 
revoked the power of attorney to the DAV.  The document from that 
organization indicates that the appeals process was explained to 
the Veteran and he wanted his appeal to go ahead.  It is possible 
for the attorney to represent him in one appeal and the DAV in 
another, but without knowing, it is unfair to proceed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the Veteran and 
ascertain whether he desires the attorney 
appointed in the other appeal or the DAV to 
represent him in this appeal.

2.  If he selects the DAV this issue may be 
returned to the Board as promptly as possible 
for entry of a decision.

3.  If he selects the attorney, copies of 
decisional documents should be provided to 
the attorney.  He should be offered an 
opportunity to submit additional evidence or 
argument on the Veteran's behalf.  
Thereafter, the matter should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond thereto.  Thereafter 
the case should be returned to the Board for 
further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



